HODGES, J.
The appellee sued the appellant for the conversion of two bales, of cotton, valued at $148.50. In the amended original petition it was alleged that the cotton was delivered to the defendant railway company for shipment during the month of October, 1915, at Athens, Tex., and was converted by the railway company some time during the'fall or winter of 1915. In a trial before the court a judgment was rendered in favor of the appellee for the amount sued for.
We have examined the evidence carefully, and conclude that it is insufficient to support a finding of liability. There is no proof that the cotton was ever delivered to the appellant, nor is there any evidence concerning the quality or weight of the cotton for which a judgment might have been rendered.
The judgment will therefore be reversed, and the cause remanded.

feaFor other cases see same topic and KEY-NUMBER in all Key-Numbered Digests and Indexes